 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
       SCOTT JOHNSON,                              Case: 2:18-cv-01885-MCE-AC
11
                  Plaintiff,                       ORDER
12
           v.
13
       STARBUCKS CORPORATION, a
14     Washington Corporation; and Does 1-
       10,
15
                  Defendants.
16
17                                         ORDER
18
            Pursuant to Fed. R. Civ. P. 41(a)(1) and the stipulation of the parties filed
19
     with this Court [ECF No. 31], this action is hereby ordered dismissed with prejudice,
20
     each party to bear their own attorneys’ fees and costs. The Clerk of the Court is
21
     directed to close this case.
22
            IT IS SO ORDERED.
23
24
     Dated: June 24, 2021
25
26
27
28


                                              1

     Joint Stipulation for Dismissal               Case: 2:18-cv-01885-MCE-AC
